DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
For Instant Application paragraphing see Publication US 20210270505.


Response to Amendment
The amendment filed March 17, 2022 has been entered. Claims 1-20 remain pending in the Application. Applicant’s amendment to the Specification, Drawings, and Claims have overcome all objections, interpretations, and rejections in the December 17, 2021 Office Action except as mentioned below.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 5-8, 12-15, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over GEORGE KEMP (US 5321956, hereinafter KEMP) in view of XI SUN (US 20190024994, hereinafter SUN).
Regarding claim 1, KEMP (FIG. 1) discloses:
A system comprising:
a flash tank (26) configured to store a primary refrigerant;
a first low side heat exchanger (30, 32, 142);
an accumulator (36) disposed downstream (via 34) of the first low side heat exchanger (30, 32, 142);
a first compressor (14);
a second compressor (16) disposed in parallel with the first compressor (14),
a first valve (190142, which is 190a within 142 as FIG. 2; Col. 5: 21-27, states that 134, 142, 144, 146 may be of identical construction) disposed upstream of the accumulator (36) in parallel (190142; 142 is in parallel with evaporator (30, 32, 142) due to the split after 32) with the first low side heat exchanger; and
a second valve (172144) disposed between a discharge side of the first compressor and a suction side of a vessel (76), wherein the vessel is disposed between the first valve and the accumulator (36; Col. 3: 18-23, low pressure gas is within 34, 38, 40, 56, 72 and the top of accumulator 36; Col. 5: 65-68, the bottom of accumulator 36 has liquid fluid; tank 76 contains oil; thus the conduit between 76 and 36 allows fluid to flow between the two balancing their pressures as a “pressure balancing conduit” between 76 and 36, the Office takes Official Notice that this conduit balances pressure between 76 and 36, see FIG. 1 illustration below), during a first mode of operation (Col. 3: 18-21):
the first and second valves are closed (Col. 5: 62-63, valves 190 and 190a are normally closed; Col. 5: 62-63, valves 172 and 172a are normally closed);
the first low side heat exchanger is configured to use primary refrigerant from the flash tank to cool a secondary refrigerant (the air flowing around the heat exchanger);
the accumulator is configured to receive the primary refrigerant from the first low side heat exchanger;
the first compressor is configured to compress the primary refrigerant from the accumulator; and
…,
wherein during a second mode of operation (Col. 6: 30-48):
the first valve (190142) is open and configured to direct the primary refrigerant from the first low side heat exchanger and an oil from the first low side heat exchanger to the vessel (76); and
the second valve (172144; system is capable of draining oil via 142 while 144 is not draining oil, and therefore valve 172144 is closed while valve 190142 is open) is closed,
wherein during a third mode of operation:
the first valve (190142; Col. 5: 62-63, valves 190 are normally closed) is closed; and
the second valve (172144) is open and configured to direct (via190144; Col. 6: 7-8, valves 172 and 190 are opened at the same time in their respective apparatus 134, 142, 144 and 146) the primary refrigerant from the first compressor to the vessel (76),
wherein the primary refrigerant from the first compressor pushes the oil in the vessel (76) to the accumulator.

    PNG
    media_image1.png
    881
    1421
    media_image1.png
    Greyscale


KEMP may not explicitly disclose compressing the discharge of a first compressor with a second compressor.
Regarding claim 1, SUN (FIG. 1) teaches:
a second compressor (130) disposed downstream of the first compressor (135)
wherein the second compressor (130) is configured to compress the primary refrigerant from the first compressor (135).
SUN employs compressor 130 compresses primary refrigerant discharged by compressor 135. Both compressors 135 and 130 compress refrigerant to increase the pressure of the refrigerant.
It would be obvious to one skilled in the art, before the effective filing date of the Instant Claims, to combine KEMP with the teachings of SUN to employ a second compressor to compress the discharge of a first compressor to increase refrigerant pressure at lower power and higher efficiency than a parallel compressor arrangement.

Regarding claim 5, KEMP as modified teaches all the limitations of claim 1. KEMP (FIG. 1) additionally teaches:
wherein during the third mode of operation, the accumulator directs the oil in the accumulator to the first compressor (there is oil entrained in refrigerant flowing into 38).

Regarding claim 6, KEMP as modified teaches all the limitations of claim 1. KEMP (Col. 4: 30-32) additionally teaches:
a sensor (Col. 4: 30-32) configured to detect a level of the oil, the system transitions from the first mode of operation to the second mode of operation when the detected level falls below a threshold.

Regarding claim 7, KEMP as modified teaches all the limitations of claim 1. KEMP (FIG. 3) additionally teaches:
wherein the vessel (represented by 164a) comprises a coil (202).


Regarding claim 8, KEMP (FIG. 1) discloses:
A method comprising:
storing, by a flash tank (26), a primary refrigerant;
during a first mode of operation (Col. 3: 18-21):
closing a first valve (190142, which is 190a within 142 as FIG. 2; Col. 5: 21-27, states that 134, 142, 144, 146 may be of identical construction; Col. 5: 62-63, valves 190 and 190a are normally closed) and a second valve (172144; Col. 5: 62-63, valves 172 and 172a are normally closed);
using, by a first low side heat exchanger (30, 32, 142), primary refrigerant from the flash tank to cool a secondary refrigerant (the air flowing around the heat exchanger);
receiving, by an accumulator (36) disposed downstream (via 34) of the first low side heat exchanger (30, 32, 142), primary refrigerant from the first low side heat exchanger;
compressing, by a first compressor (14), primary refrigerant from the accumulator; and
compressing, by a second compressor (16) disposed in parallel with the first compressor (14), primary refrigerant from the first compressor (by way of 56),
during a second mode of operation (Col. 6: 30-48):
opening the first valve, wherein the first valve is disposed upstream of the accumulator in parallel (when 190142 is closed refrigerant and oil from the first low side heat exchanger is inhibited from flowing into 164 due to vapor lock, fluid may leak into 164 without being directed into 164; 142 is in parallel with evaporator (30, 32, 142) due to the split after 32) with the first low side heat exchanger;
closing the second valve (172144; Col. 5: 55-63 and Col. 6: 1-8, valve 172 and 172a are normally closed and one skilled in the art, understands that 144 is not being purged at the same time as 142 because it involves more pressure, risk, controls, and expense to simultaneously purge multiple apparatus 134, 142, 144 or 146 than a single apparatus 134, 142, 144 or 146 as evidenced by Col. 5: 55-61, where each control panel 200 has its own timer additionally during the course of normal operation valve 172144 will be closed while valve 190142 is open), wherein the second valve is disposed between a discharge side of the first compressor and a suction side of a vessel (76), wherein the vessel is disposed between the first valve and the accumulator (36; Col. 3: 18-23, low pressure gas is within 34, 38, 40, 56, 72 and the top of accumulator 36; Col. 5: 65-68, the bottom of accumulator 36 has liquid fluid; tank 76 contains oil; thus the conduit between 76 and 36 allows fluid to flow between the two balancing their pressures as a “pressure balancing conduit” between 76 and 36, the Office takes Official Notice that this conduit balances pressure between 76 and 36, see FIG. 1 illustration above); and
directing, by the first valve, primary refrigerant from the first low side heat exchanger and an oil from the first low side heat exchanger to the vessel
    PNG
    media_image2.png
    5
    1
    media_image2.png
    Greyscale
; and
during a third mode of operation:
closing the first valve (190142; Col. 5: 62-63, valves 190 are normally closed);
opening the second valve (172144);
directing (via190144; Col. 6: 7-8, valves 172 and 190 are opened at the same time in their respective apparatus 134, 142, 144 and 146), by the second valve, primary refrigerant from the first compressor to the vessel (76); and
pushing, by the primary refrigerant from the first compressor, the oil in the vessel (76) to the accumulator (36).
KEMP may not explicitly disclose compressing the discharge of a first compressor with a second compressor.
Regarding claim 8, SUN (FIG. 1) teaches:
compressing by a second compressor (130) disposed downstream of the first compressor (135), primary refrigerant from the first compressor (135).
SUN employs compressor 130 compresses primary refrigerant discharged by compressor 135. Both compressors 135 and 130 compress refrigerant to increase the pressure of the refrigerant.
It would be obvious to one skilled in the art, before the effective filing date of the Instant Claims, to combine KEMP with the teachings of SUN to employ a second compressor to compress the discharge of a first compressor to increase refrigerant pressure at lower power and higher efficiency than a parallel compressor arrangement.

Regarding claim 12, KEMP as modified teaches all the limitations of claim 8. KEMP (FIG. 1) additionally teaches:
during the third mode of operation, directing, by the accumulator, the oil in the accumulator to the first compressor.

Regarding claim 13, KEMP as modified teaches all the limitations of claim 8. KEMP (Col. 4: 30-32) additionally teaches:
detecting, by a sensor (Col. 4: 30-32), a level of the oil; and
transitioning from the first mode of operation to the second mode of operation when the detected level falls below a threshold.

Regarding claim 14, KEMP as modified teaches all the limitations of claim 8. KEMP (FIG. 3) additionally teaches:
wherein the vessel comprises a coil (202).


Regarding claim 15, KEMP (FIG. 1) discloses:
A system comprising:
a high side heat exchanger (20) configured to remove heat from a primary refrigerant;
a flash tank (26) configured to store the primary refrigerant;
a first low side heat exchanger (30, 31, 142);
an accumulator (36) disposed downstream (via 34) of the first low side heat exchanger (30, 32, 142);
a first compressor (14);
a second compressor (16) disposed in parallel with the first compressor (14);
a first valve (190142, which is 190a within 142 as FIG. 2; Col. 5: 21-27, states that 134, 142, 144, 146 may be of identical construction) disposed upstream of the accumulator in parallel (190142; 142 is in parallel with evaporator (30, 32, 142) due to the split after 32) with the first low side heat exchanger; and
a second valve (172144) disposed between a discharge side of the first compressor and a suction side of a vessel (76), wherein the vessel is disposed between the first valve and the accumulator (36; Col. 3: 18-23, low pressure gas is within 34, 38, 40, 56, 72 and the top of accumulator 36; Col. 5: 65-68, the bottom of accumulator 36 has liquid fluid; tank 76 contains oil; thus the conduit between 76 and 36 allows fluid to flow between the two balancing their pressures as a “pressure balancing conduit” between 76 and 36, the Office takes Official Notice that this conduit balances pressure between 76 and 36, see FIG. 1 illustration above),
wherein during a first mode of operation (Col. 3: 18-21):
the first and second valves are closed (Col. 5: 62-63, valves 190 and 190a are normally closed; Col. 5: 62-63, valves 172 and 172a are normally closed);
the first low side heat exchanger is configured to use primary refrigerant from the flash tank to cool a secondary refrigerant (the air flowing around the heat exchanger);
the accumulator is configured to receive the primary refrigerant from the first low side heat exchanger…; and
the second compressor is configured to compress the primary refrigerant from the first compressor (by way of 56),
wherein during a second mode of operation (Col. 6: 30-48):
the first valve (190142) is open and configured to direct the primary refrigerant from the first low side heat exchanger and an oil from the first low side heat exchanger to the vessel (76); and
the second valve (172144; system is capable of draining oil via 142 while 144 is not draining oil, and therefore valve 172144 is closed while valve 190142 is open) is closed,
wherein during a third mode of operation:
the first valve (190142; Col. 5: 62-63, valves 190 are normally closed) is closed; and
72643995ATTORNEY DOCKET NO.:PATENT APPLICATIONthe second valve (172144) is open and configured to direct (via190144; Col. 6: 7-8, valves 172 and 190 are opened at the same time in their respective apparatus 134, 142, 144 and 146) the primary refrigerant from the first compressor to the vessel,
wherein the primary refrigerant from the first compressor pushes the oil in the vessel (76) to the accumulator.
KEMP as modified may not explicitly disclose compressing the discharge of a first compressor with a second compressor.
Regarding claim 15, SUN (FIG. 1) teaches:
a second compressor (16) disposed downstream of the first compressor (14);
wherein the second compressor (130) compresses primary refrigerant from the first compressor (135).
SUN employs compressor 130 compresses primary refrigerant discharged by compressor 135. Both compressors 135 and 130 compress refrigerant to increase the pressure of the refrigerant.
It would be obvious to one skilled in the art, before the effective filing date of the Instant Claims, to combine KEMP with the teachings of SUN to employ a second compressor to compress the discharge of a first compressor to increase refrigerant pressure at lower power and higher efficiency than a parallel compressor arrangement.

Regarding claim 19, KEMP as modified teaches all the limitations of claim 15. KEMP (FIG. 1) additionally teaches:
wherein during the third mode of operation, the accumulator directs the oil in the accumulator to the first compressor (there is oil entrained in refrigerant flowing into 38

Regarding claim 20, KEMP as modified teaches all the limitations of claim 15. KEMP (Col. 4: 30-32) additionally teaches:
a sensor (Col. 4: 30-32) configured to detect a level of the oil, the system transitions from the first mode of operation to the second mode of operation when the detected level falls below a threshold.


Claim(s) 2, 4, 9, 11, 16, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over KEMP in view of SUN, further in view of YASUMASA SUZUKI (JP 2013167395, hereinafter SUZUKI).
Regarding claim 2, KEMP as modified teaches all the limitations of claim 1. KEMP as modified may not explicitly teach switching operational modes based on temperature differences in the primary and secondary refrigerant circuits.
SUZUKI teaches: a refrigeration system having
a first sensor (10) configured to detect a temperature of the primary refrigerant in the first low side heat exchanger; and
a second sensor (66) configured to detect a temperature of the secondary refrigerant, the system transitions between operational modes when a difference between the temperature detected by the first sensor and the temperature detected by the second sensor exceeds a threshold (¶ 46).
SUZUKI (¶ 46) employs temperature differences between the primary refrigerant line and the secondary refrigerant line to change operational modes.
It would be obvious to one skilled in the art, before the effective filing date of the Instant claims, to combine KEMP and SUN with the teachings of SUZUKI to employ a temperature difference between the primary refrigerant line and the secondary refrigerant line to change operational modes.

Regarding claim 4, KEMP as modified teaches all the limitations of claim 1. KEMP additionally teaches:
a second low side heat exchanger (68, 70, 146);
a third valve (190146); and
a fourth valve (172146), during the first, second, and third modes of operation:
the third and fourth valves are closed;
the second low side heat exchanger (68, 70, 146) uses primary refrigerant from the flash tank to cool …; and
the accumulator (36) receives primary refrigerant from the second low side heat exchanger (68, 70, 146).
KEMP as modified as modified may not explicitly disclose cooling a tertiary refrigerant.
SUZUKI (FIG. 1) employs water as the refrigerant in circuit 210 which is different than the air of the first low side heat exchanger.
It would be obvious to one skilled in the art, before the effective filing date of the Instant Claims, to combine KEMP and SUN with the teachings of SUZUKI to employ water as the refrigerant in a secondary circuit as a tertiary refrigerant, as KEMP is for refrigeration operation in a plant with different fluids and system to be temperature controlled.

Regarding claim 9, KEMP as modified teaches all the limitations of claim 8. KEMP as modified may not explicitly teach switching operational modes based on temperature differences in the primary and secondary refrigerant circuits.
SUZUKI teaches: a refrigeration method of
detecting, by a first sensor (10), a temperature of the primary refrigerant in the first low side heat exchanger;
detecting, by a second sensor (66), a temperature of the secondary refrigerant; and
transitioning between operational modes when a difference between the temperature detected by the first sensor and the temperature detected by the second sensor exceeds a threshold
    PNG
    media_image3.png
    3
    4
    media_image3.png
    Greyscale
.
SUZUKI (¶ 46) employs temperature differences between the primary refrigerant line and the secondary refrigerant line to change operational modes.
It would be obvious to one skilled in the art, before the effective filing date of the Instant claims, to combine KEMP and SUN with the teachings of SUZUKI to employ a temperature difference between the primary refrigerant line and the secondary refrigerant line to change operational modes.

Regarding claim 11, KEMP as modified teaches all the limitations of claim 8. KEMP additionally teaches:
during the first, second, and third modes of operation:
closing a third valve (190146) and a fourth valve (172146);
using, by a second low side heat exchanger (68, 70, 146), primary refrigerant from the flash tank to cool …; and
receiving, by the accumulator (36), primary refrigerant from the second low side heat exchanger (68, 70, 146).
KEMP as modified as modified may not explicitly disclose cooling a tertiary refrigerant.
SUZUKI (FIG. 1) employs water as the refrigerant in circuit 210 which is different than the air of the first low side heat exchanger.
It would be obvious to one skilled in the art, before the effective filing date of the Instant Claims, to combine KEMP and SUN with the teachings of SUZUKI to employ water as the refrigerant in a secondary circuit as a tertiary refrigerant, as KEMP is for refrigeration operation in a plant with different fluids and system to be temperature controlled.

Regarding claim 16, KEMP as modified teaches all the limitations of claim 15. KEMP as modified may not explicitly teach switching operational modes based on temperature differences in the primary and secondary refrigerant circuits.
SUZUKI teaches: a refrigeration system having
a first sensor (10) configured to detect a temperature of the primary refrigerant in the first low side heat exchanger; and
a second sensor (66) configured to detect a temperature of the secondary refrigerant, the system transitions between operational modes when a difference between the temperature detected by the first sensor and the temperature detected by the second sensor exceeds a threshold (¶ 46).
SUZUKI (¶ 46) employs temperature differences between the primary refrigerant line and the secondary refrigerant line to change operational modes.
It would be obvious to one skilled in the art, before the effective filing date of the Instant claims, to combine KEMP and SUN with the teachings of SUZUKI to employ a temperature difference between the primary refrigerant line and the secondary refrigerant line to change operational modes.

Regarding claim 18, KEMP as modified teaches all the limitations of claim 15. KEMP additionally teaches:
a second low side heat exchanger (68, 70, 146);
a third valve (190146); and
a fourth valve (172146), during the first, second, and third modes of operation:
the third and fourth valves are closed;
the second low side heat exchanger (68, 70, 146) uses primary refrigerant from the flash tank to cool …; and
the accumulator (36) receives primary refrigerant from the second low side heat exchanger.
KEMP as modified as modified may not explicitly disclose cooling a tertiary refrigerant.
SUZUKI (FIG. 1) employs water as the refrigerant in circuit 210, which is different than the air and refrigerant fluids heat exchangers 2 and 54.
It would be obvious to one skilled in the art, before the effective filing date of the Instant Claims, to combine KEMP and SUN with the teachings of SUZUKI to employ water as the refrigerant in a secondary circuit as a tertiary refrigerant, as KEMP is for refrigeration operation in a plant with different fluids and system to be temperature controlled.


Claim(s) 3, 10, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over KEMP in view of SUN further in view of ALLEN TRASK (US 4266405, hereinafter TRASK).
Regarding claim 3, KEMP as modified teaches all the limitations of claim 1. KEMP as modified may not explicitly disclose a check valve between the accumulator and the evaporators.
TRASK (FIG. 5) teaches:
a check valve (13) that directs primary refrigerant from the first low side heat exchanger to an accumulator (5) when a pressure of the primary refrigerant exceeds a threshold.
TRASK (Col. 5: 21-24) employs check valves to control refrigerant flow in relation to accumulator 5, heat exchanger 4, and compressor 2.
It would be obvious to one skilled in the art, before the effective filing date of the Instant claims, to combine KEMP and, SUN with the teachings of TRASK to employ a check valve to control flow between a heat exchanger and an accumulator.

Regarding claim 10, KEMP as modified teaches all the limitations of claim 8. KEMP as modified may not explicitly disclose a check valve between the accumulator and the evaporators.
TRASK (FIG. 5) teaches:
directing, by a check valve (13), primary refrigerant from the first low side heat exchanger to the accumulator when a pressure of the primary refrigerant exceeds a threshold.
TRASK (Col. 5: 21-24) employs check valves to control refrigerant flow in relation to accumulator 5, heat exchanger 4, and compressor 2.
It would be obvious to one skilled in the art, before the effective filing date of the Instant claims, to combine KEMP and SUN with the teachings of TRASK to employ a check valve to control flow between a heat exchanger and an accumulator.

Regarding claim 17, KEMP as modified teaches all the limitations of claim 15. KEMP as modified may not explicitly disclose a check valve between the accumulator and the evaporators.
TRASK (FIG. 5) teaches:
a check valve (13) that directs primary refrigerant from the first low side heat exchanger to an accumulator (5) when a pressure of the primary refrigerant exceeds a threshold.
TRASK (Col. 5: 21-24) employs check valves to control refrigerant flow in relation to accumulator 5, heat exchanger 4, and compressor 2.
It would be obvious to one skilled in the art, before the effective filing date of the Instant claims, to combine KEMP and SUN with the teachings of TRASK to employ a check valve to control flow between a heat exchanger and an accumulator.


Response to Arguments
Applicant’s arguments, filed March 17, 2022, with respect to the rejection(s) of claim(s) 1-20 under 35 USC 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of GEORGE KEMP (US 5321956) and XI SUN (US 20190024994).

Regarding page(s) 10, ¶ 3 to page 11, ¶ 1, Applicant Argues that KEMP does not show “an accumulator disposed downstream of the first low side heat exchanger.” In response, KEMP accumulator (36) is disposed downstream (via 34) of the first low side heat exchanger (30).

Regarding page(s) 11, ¶ 1, Applicant Argues that KEMP does not show “a second compressor disposed downstream of the first compressor.” In response, SUN second compressor (130) is disposed downstream of the first compressor (135).

Regarding page(s) 11, ¶ 1, Applicant Argues that KEMP does not show “a first valve disposed upstream of the accumulator in parallel with the first low side heat exchanger.” In response, KEMP first valve (190142, which is 190a within 142 as FIG. 2; Col. 5: 21-27, states that 134, 142, 144, 146 may be of identical construction) is disposed upstream of the accumulator (36) in parallel (142 is in parallel with evaporator (30, 32, 142) due to the split after 32) with the first low side heat exchanger.

Regarding page(s) 11, ¶ 1, Applicant Argues that KEMP does not show “a second valve disposed between a discharge side of the first compressor and a suction side of a vessel, wherein the vessel is disposed between the first valve and the accumulator, during a first mode of operation.” In response, KEMP second valve (172 within 144) is disposed between a discharge side of the first compressor and a suction side of a vessel (76), wherein the vessel is disposed between the first valve (190 within 142) and the accumulator (36), during a first mode of operation (Col. 3: 18-21).

Regarding page(s) 11, ¶ 3, Applicant Argues that KEMP oil receiving tank 164 in separator unit 134 is not disposed between the first valve and the accumulator. In response, basis of rejection changed, mooting the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEJEIR BROOKS whose telephone number is (313)446-6569. The examiner can normally be reached 8am-4pm EST, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LEN TRAN can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/B.D.B./Examiner, Art Unit 3763




/CHRISTOPHER R ZERPHEY/Primary Examiner, Art Unit 3763